IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

MAR2 6 2019

C|erk, U S District Court
Distrlct 01 N|ontana
Bi||ings

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
JOSHUA JAMES COOLEY,
Defendant.

 

CR 16-42-BLG-SPW

ORDER

 

Upon the United States’ Motion to Vacate Trial Until After lssuance of

Mandate (Doc. 85), and for good cause shown,

IT IS HEREBY ORDERED that the trial Set for April 8, 2019 at 9:00 a.m. is

VACATED. The trial Will be reset following issuance of the mandate by the

Ninth Circuit Court of Appeals in United States v. Cooley, CA 17-30022.

The Clerk of Clerk of Court is directed to notify counsel and the United

States Marshals Service of the making of this Order.

DATED this Qzé ‘ day ofMarch, 2019.
\AW@N /, m

 

/sUsAN P. WATTERS

United States District Judge

